Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of appellant, awarding him the possession of the chattel in question. Findings of fact numbered 9 and 12 and conclusions of law numbered 1, 2 and 3 are reversed, and new findings will be made to support this decision. The case is remitted to the trial court for the purpose of fixing the value of the chattel at the time of the trial and of assessing appellant’s damages, the same to be inserted in the judgment herein directed. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur. Settle order on notice.